BERANEK, Judge.
This is an appeal from the trial court’s dismissal of a complaint with prejudice. Broward County sued the Fort Lauderdale Christian School to enjoin its operation of a food service establishment without a permit as required by a county ordinance. The court dismissed the complaint because Section 509.241(2)(b)(l), Florida Statutes, exempts school cafeterias from certain State licensing requirements. The trial court reasoned that the State had preempted the field of legislation in this area and that the county ordinance was therefore inconsistent with the general law. Article VIII, Section 1, Florida Constitution, provides that counties may enact ordinances not inconsistent with general law.
We have reviewed the general law on the subject as contained in Chapter 509, Florida Statutes, and the county ordinance which requires a permit for the operation of a food establishment. Chapter 509 exempts rather than includes school cafeteria operations and the theory of preemption does not apply. The county ordinance is not inconsistent with the general law stated in Chapter 509, and the trial court thus erred in granting the motion to dismiss with prejudice. The trial court’s order to this effect is reversed and the matter remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
CROSS, J., and SMITH, CHARLES E., Associate Judge, concur.